 
EXHIBIT 10.3


GENERAL RELEASE


This GENERAL RELEASE (the “Release”) is made as of March 25, 2008, by and among
Impact International, L.L.C., an Oklahoma limited liability company (“Impact”),
Ramiiilaj, a Limited Partnership, a Texas limited partnership (“Ramiiilaj”),
Reef Ventures, L.P., a Texas limited partnership (“Reef Ventures”), Arrecefe
Management, LLC, a Texas limited liability company (“Arrecefe”), and Tidelands
Oil & Gas Corporation, a Nevada corporation (“Tidelands”).  Each of Impact,
Ramiiilaj, Reef Ventures, Arrecefe and Tidelands are sometimes referred to in
this Release as a “Party” and collectively as the “Parties”.  Tidelands, Reef
Ventures, and Arrecefe are collectively referred to in this Release as the
“Tidelands Parties”.  Impact and Ramiiilaj are collectively referred to in this
Release as the “Impact Parties”.


WHEREAS, Tidelands made a Promissory Note in the original principal amount of
Six Million Five Hundred Twenty-Three Thousand Seven Hundred Seventy-Three and
30/100 Dollars ($6,523,773.30), dated May 25, 2004 (the “Closing Date”), payable
to the order of Impact (the “Note”) in connection with the purchase by Tidelands
of all of the right, title, and interest of Impact in Reef Ventures and the
purchase by Arrecefe, a subsidiary of Tidelands, of all of the right, title, and
interest of Coahuila Pipeline, LLC, a Texas limited liability company and
affiliate of Impact (“Coahuila”), in Reef Ventures, pursuant to a Purchase and
Sale Agreement dated the Closing Date by and among Impact, Tidelands, Arrecefe,
and Coahuila (the “Purchase Agreement”);
 
WHEREAS, as security for Tidelands’ obligations under the Note, Tidelands caused
Arrecefe, as general partner of Reef Ventures, (a) to cause Reef Ventures to
issue a Guaranty to Impact dated the Closing Date in which Reef Ventures
guaranteed Tidelands’ payment and performance under the Note (the “Guaranty”),
and (b) to enter into a Deed of Trust, Mortgage, Security Agreement, Financing
Statement and Assignment with Impact dated the Closing Date in which Reef
Ventures granted a lien on certain of its properties to Impact (the “Deed of
Trust”);
 
WHEREAS, as security for Reef Ventures’ obligations under the Guaranty,
Tidelands caused Arrecefe, as general partner of Reef Ventures, (a) to cause
Reef Ventures to enter into a Pledge Agreement with Impact dated the Closing
Date in which Reef Ventures pledged 100% of the membership interests of Reef
International, LLC, a Texas limited liability company (“Reef International”), to
Impact (the “Pledge Agreement”), and (b) to issue a Membership Interest Power to
Impact dated the Closing Date in which Reef Ventures granted Impact the right to
appoint a person as attorney to transfer such membership interests to Impact
(the “Power”);
 
WHEREAS, in connection with the Purchase Agreement, Tidelands and Impact entered
into a First Amendment to Stock Purchase Warrant dated the Closing Date (the
“First Amendment to Warrant”) in which Tidelands and Impact amended certain
terms of the Stock Purchase Warrant between Tidelands and Impact dated April 16,
2003 (the “Original Warrant”), and a First Amendment to Registration Rights
Agreement dated the Closing Date (the “First Amendment to Registration Rights
Agreement”) in which Tidelands and Impact amended certain terms of the
Registration Rights Agreement between Tidelands and Impact dated April 16, 2003
(the “Original Agreement”);
 
WHEREAS, as provided herein, the Impact Parties desire to terminate the
obligations and liabilities of the Tidelands Released Persons (as defined
below), if any such obligations or liabilities exist, under the Purchase
Agreement, the Guaranty, the Deed of Trust, the Pledge Agreement, the Power, the
First Amendment to Warrant, the Original Warrant, the First Amendment to
Registration Rights Agreement, the Original Agreement, and all other agreements,
documents and instruments executed or delivered by any of the Impact Released
Persons (as defined below) or the Tidelands Released Persons in connection
therewith (collectively, the “Transaction Documents”) and each Party desires to
release each of the other Parties and their Affiliates (as defined below) and
Representatives (as defined below) from all obligations and liability whatsoever
related to the Transaction Documents.
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
1. Termination.  The Impact Parties agree that all of the obligations and
liabilities of any and all of the Tidelands Parties and each of their Affiliates
and Representatives (collectively, the “Tidelands Released Persons”) under the
Transaction Documents, if any such obligations or liabilities exist, are hereby
terminated for all purposes, and that all duties and obligations of the
Tidelands Released Persons set forth in the Transaction Documents, if any such
duties or obligations exist, are of no further force or effect.
 
2. Release and Covenant Not to Sue.  Each Party releases and forever discharges,
for itself and for each of its past, present and future parents, subsidiaries
and affiliates (collectively, “Affiliates”) and each of its and its Affiliates’
past, present, and future officers, directors, shareholders, limited liability
company membership interest holders, limited partners, general partners,
members, managers, employees, agents, representatives, successors, and assigns
and all other persons acting on behalf of such Party or its Affiliates
(collectively, “Representatives”), each of the other Parties, and each of the
other Parties’ Affiliates and Representatives from any and all actions, causes
of action, obligations, costs, expenses (including costs of investigation and
attorneys fees), controversies, damages (including incidental and consequential
damages), losses, claims, liabilities, suits, and demands, of whatever
character, in law or in equity, known or unknown (including acts of God),
statutory or at common law, federal or state, suspected or unsuspected,
contingent or realized, from the beginning of time (collectively, “Obligations
and Claims”, or individually, an “Obligation” or “Claim”), specifically
including, but not limited to, all Obligations and Claims arising out of or
related in any manner to the Transaction Documents or the performance,
non-performance, acts or omissions of any of the Parties and their Affiliates
and Representatives thereunder. The foregoing notwithstanding, the Parties
acknowledge and agree that this Release in no way waives any rights any of the
Parties might possess in connection with the enforcement of this Release.  Each
of the Parties hereby covenants not to, and to cause all of its Affiliates and
Representatives not to, bring any action, cause of action, suit or other
proceeding of any kind, which has accrued or which may ever accrue, whether
based in the United States Constitution, any state constitution, common law or
statute, contract, tort, or in equity, for actual or punitive damages or other
relief, against any of the other Parties or their Affiliates or Representatives
arising out of, resulting from, or in any manner related to the matters released
in this Section 2.
 
 
 
24

--------------------------------------------------------------------------------


 
3. Specific Matters.  Without limiting the provisions of Sections 1 and 2 of
this Release, this Release shall effectively terminate and release, but is not
limited to, all Obligations and Claims arising out of, resulting from, or in any
manner related to, any of the following:
 
(a) All rights of any of the Impact Parties and each of their Affiliates and
Representatives (collectively, the “Impact Released Persons”) to receive, and
any obligations of any of the Tidelands Released Persons to deliver, any amount
of money set forth in the Note, the Deed of Trust, or the Guaranty;
 
(b) All rights of any of the Impact Released Persons related to Tidelands’ stock
set forth in the Original Warrant, the First Amendment to Warrant, the Original
Agreement, or the First Amendment to Registration Rights Agreement, and all
rights of any of the Impact Released Persons related to the membership interests
of Reef International set forth in the Pledge or the Power;
 
(c) All rights of any of the Impact Released Persons to require the performance
of any actions of any kind by any of the Tidelands Released Persons contemplated
in any of the Transaction Documents;
 
(d) Any and all representations or warranties given by any of the Tidelands
Released Persons in any of the Transaction Documents; and


(e)  Any and all obligations of any of the Tidelands Released Persons to
indemnify any of the Impact Released Persons or any other person for any losses,
claims, damages, liabilities or expenses or any other matter arising under or in
connection with any of the Transaction Documents.


4. Consideration.  As a portion of the consideration for this Release and for
the Impact Parties’ agreement to cancel the Note, terminate the Pledge
Agreement, release and terminate the Deed of Trust, and perform each and all of
the other covenants set forth in this Release, Tidelands will cause Reef
Ventures to direct West Texas Gas, Inc., acting on behalf of Tidelands and Reef
Ventures, to (a) pay Impact the amount of $2,436,825 (the “Release
Consideration”) by wire transfer to the following bank account of Impact:


Stillwater National Bank
ABA # 103101437
For Further credit to Impact International, LLC
Account No: 6327688;


and (b) Tidelands will issue 39,890,180 shares of Tidelands restricted common
stock (the “Restricted Stock”) to Impact.  The Impact Parties agree that the
payment of the Release Consideration to the foregoing bank account of Impact and
the issuance of the Restricted Stock to Impact, in addition the mutual promises
set forth in this Release, constitute full and adequate consideration for this
Release, the receipt of which is hereby acknowledged by each of the Impact
Parties.  The Impact Parties agree to indemnify and hold the Tidelands Released
Persons harmless from any Obligations and Claims which might arise as a result
of (i) West Texas Gas, Inc., acting on behalf of Tidelands and Reef Ventures,
sending the Release Consideration to be received by any of the Impact Parties to
the above-referenced bank account or (ii) Tidelands issuing the Restricted Stock
to be received by any of the Impact Parties to Impact.


5. No Previous Assignment of Rights.  The Impact Parties represent and warrant
that they have not assigned or transferred, or purported to assign or transfer,
to any person or entity, all or any portion of any Obligation or Claim released
under Section 2 of this Release.
 
6. Voluntary Release.  Each of the Impact Parties acknowledges that it has
carefully read and fully understands the provisions of this Release, including,
specifically, the release of Obligations and Claims set forth in Section 2 of
this Release, and that each of the Impact Parties is knowingly and voluntarily
entering into this Release.  Each of the Impact Parties acknowledges that it has
had a reasonable opportunity to consult with its legal counsel prior to
executing this Release.
 
7. Complete Defense.  The Impact Parties acknowledge and agree that this Release
shall be a complete defense to any Obligation or Claim released under the terms
of Section 2 of this Release, and each of the Impact Parties hereby consents to
the entry of a temporary or permanent injunction to end the assertion of any
such Obligation or Claim.
 
8. Indemnification.  The Impact Parties shall, jointly and severally, and shall
cause the other Impact Released Persons to, indemnify the Tidelands Released
Persons, and hold the Tidelands Released Persons harmless against any and all
damages (including incidental and consequential damages), liabilities, losses,
costs, and expenses (including costs of investigation and attorneys’ fees) of
every kind and description, whether or not involving third party claims, arising
directly or indirectly from or in connection with (i) the assertion by or on
behalf of any Impact Released Person of any Obligation, Claim, or other matter
purported to be released pursuant to this Release; (ii) the assertion by any
third party of any claim or demand against any Tidelands Released Person, which
claim or demand arises directly or indirectly from, or in connection with, any
assertion by or on behalf of any Impact Released Person against such third party
of any Claims, Obligations, or other matters purported to be released pursuant
to this Release; (iii) the breach by any Impact Party of any representation,
warranty, or covenant contained in this Release; and (iv) the defense by any
Tidelands Released Person of, or the pursuit or obtainment by any Tidelands
Released Person of, any injunction to terminate the assertion of any Obligation
or Claim released under this Release.


25

--------------------------------------------------------------------------------


 
9. Survival.  All covenants, representations, warranties, and agreements of the
Impact Parties shall survive execution and delivery of this Release and shall
continue until such time as all the obligations of the Impact Parties in this
Release shall have lapsed in accordance with their respective terms or shall
have been discharged in full.
 
10. Further Assurances. The Impact Parties agree (a) to furnish upon request to
the Tidelands Parties such further information, (b) to execute and deliver to
the Tidelands Parties such other documents, and (c) to do such other acts and
things, all as any of the Tidelands Parties may request, for the purpose of
carrying out the intent of this Release.
 
11. Authority.  By their signatures below, each of the Impact Parties represents
and warrants to each of the Tidelands Parties that it has all necessary
authority to enter into this Release.  Each of the Impact Parties represents and
warrants that it is entering into this Release solely for the purposes and
consideration set forth herein, and further warrants that this Release is being
executed without reliance on any representation of any kind or character not
expressly set forth herein.  Each of the Impact Parties warrants that it has
read this Release and that it has had the opportunity to consult with its legal
counsel as to its effect.
 
12. Separability.   If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect.  Any provision of this
Release held invalid or unenforceable only in part or degree will remain in full
force and effect to the extent not held invalid or unenforceable.
 
13. Amendments, Waiver.  No amendment, modification, termination or waiver of
any provision of this Release shall be effective unless the same shall be in
writing and signed by the Parties, and then such waiver or consent shall be
effective only in the specific instance and the specific purpose for which
given.
 
14. Governing Law. This Release shall be governed and construed in accordance
with the applicable laws of the State of Texas, without regard to its conflicts
of law principles.
 
15. Venue.  Any Party bringing a legal action or proceeding against another
Party for the resolution of any dispute arising in connection with the
interpretation, construction, or enforcement of this Release shall bring such
legal action or proceeding in any court of the State of Texas sitting in Bexar
County, Texas or any federal court having jurisdiction over Bexar County, Texas.
Each Party hereto agrees to submit to the exclusive personal jurisdiction and
venue of the state and federal courts having jurisdiction over Bexar County,
Texas, for the resolution of all disputes arising in connection with the
interpretation, construction, and enforcement of this Release, and hereby waives
the claim or defense therein that such courts constitute an inconvenient forum.
Each Party waives, to the fullest extent permitted by law, any objection that it
may now or later have to the laying of venue of any legal action or proceeding
arising out of or relating to this Release brought in any such courts.
 
16. Expenses. Each Party shall be responsible for its own expenses and costs,
including but not limited to reasonable attorney’s fees and costs, incurred, or
that may in the future be incurred, in connection with the preparation,
execution, delivery and performance of this Release.
 
17. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid
to the Parties at their respective addresses set forth below or to such other
address as a Party may hereafter specify in writing and deliver in accordance
with this Section 17.  Any such notice shall be deemed given when so delivered
personally or sent (with confirmation of transmission) by facsimile or, if
mailed, three (3) days after the date of deposit in the United States mail, to:
 
 
26

--------------------------------------------------------------------------------


 
 

If to any of the Tidelands Parties:     
Tidelands Oil & Gas Corporation
   
1862 W. Bitters, Bldg. 1
 
San Antonio, Texas 78248
   
Attention: James B. Smith
Fax: (210) 764-2809
   
 
 
 
 
with a copy (which shall not constitute notice) to:
Strasburger & Price, LLP
 
300 Convent Street, Suite 900
 
San Antonio, Texas 78205
  Attn: David J. Cibrian
 
Fax: (210) 250-6008
   
If to any of the Impact Parties:
Impact International, L.L.C.
 
6305 Waterford Blvd.
 
Suite 300
 
Attn.:  Jim Brewer

 
18. Entire Agreement.  This Release, when fully executed, supersedes all
previous negotiations, representations, and discussions by the Parties hereto
concerning the subject matter hereof and integrates the whole of all of their
agreements and understandings concerning the subject matter hereof. No oral
representations or undertakings concerning the subject matter hereof shall
operate to amend, supersede, or replace any of the terms or conditions set forth
herein.
 
19. Counterparts.  This Release may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Release and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  The exchange of copies of this Release and of signature pages by
facsimile transmission or by email with attachment in portable document format
(.pdf) or other comparable format shall constitute effective execution and
delivery of this Release as to the Parties and may be used in lieu of the
original Release for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for any purposes
whatsoever.
 
 
27

--------------------------------------------------------------------------------


 
This Release has been executed as of the date first written above.
 
REEF VENTURES, L.P.


By: Arrecefe Management, LLC, its general partner
 
By:      /s/ James. B.
Smith                                                      
Name: James B.
Smith                                                                
Title:   Manager                                                                
 
ARRECEFE MANAGEMENT, LLC
 
By:      /s/ James. B.
Smith                                                      
Name: James B.
Smith                                                                
Title:   Manager                                                                
 
TIDELANDS OIL & GAS CORPORATION
 
By:      /s/ James. B. Smith                          
Name: James B.
Smith                                                                
Title:   President & Chief Executive Officer
 
IMPACT INTERNATIONAL, L.L.C.
 
By:      /s/ James C. Brewer
III                                                      
Name: James C. Brewer III                                                      
Title:   Manager                                           
 
RAMIIILAJ, a Limited Partnership
 
By:      Hefner Investment Company, its general partner
 
By:      /s/ James C. Brewer III                    
Name: James C. Brewer III                                                      
Title:   Vice President                                                      


 
28

--------------------------------------------------------------------------------

